Case 6:20-cv-01160-RRS-PJH Document 12 Filed 02/08/21 Page 1 of 1 PageID #: 42




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                               LAFAYETTE DIVISION

FRANCISCO TORRES FUACHE                               CASE NO. 6:20-CV-01160 SEC P

VERSUS                                                JUDGE ROBERT R. SUMMERHAYS

ERIK STEIGER, ET AL.                                  MAGISTRATE JUDGE HANNA


                                        JUDGMENT

       For the reasons stated in the Report and Recommendation of the Magistrate Judge

previously filed herein, determining that the findings are correct under the applicable law, and

noting the absence of objections to the Report and Recommendation in the record;

       IT IS ORDERED, ADJUDGED AND DECREED that the Motion to Dismiss Pursuant

To Federal Rule 12(b)(1) filed by the Government [Rec. Doc. 8], be GRANTED, the Petition for

Writ of Habeas Corpus be DISMISSED without prejudice and that this proceeding be terminated.

       THUS DONE AND SIGNED, in chambers, in Lafayette, Louisiana, on this 8th day of

February, 2021.




                                                      __________________________________
                                                              ROBERT R. SUMMERHAYS
                                                       UNITED STATES DISTRICT JUDGE
